DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Takeda discloses determining a target angle sequence for the excavator to excavate along the target excavating trajectory. In column 6 lines 47-59, Takeda discloses the angle of each working machine is detected, and the working machines are driven according to the deviation from the target angle. In column 6 lines 25-40, Takeda discloses the target positions are obtained, and the excavator is controlled by the accelerator and steering cylinder passing through the target positions sequentially. Smooth steering is carried out. Therefore, the excavator’s steering angles (a target angle sequence) are determined before the excavator travels.
Takeda also discloses controlling rotation angles and displacements based on the target angle sequence. In column 6 lines 55-59, Takeda discloses the working machines are driven according to the deviation from the target angle. In column 6 lines 32-37, Takeda discloses the excavator travels passing through the target positions sequentially. Figure 8 unit 130 is the step of travelling along the locus, controlling steering and accelerator. Therefore, Takeda discloses controlling rotation angles and displacements along the locus based on the target angle sequence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 6247538 B1).
Regarding claim 1. Takeda discloses A method for controlling an excavator to excavate (abstract, An automatic excavator for automatically excavating an excavation object), comprising: 
acquiring a two-dimensional image of a material pile (figure 6, column 4 lines 27-30, image data shot by the cameras); 
generating a three-dimensional model of the material pile based on the two-dimensional image (figure 6, column 4 lines 11-12, two cameras 7 and 8 for recognizing overall three-dimensional shape (landform) of excavation object); 
analyzing the three-dimensional model to determine a target excavating point on the material pile (figure 6, column 6 lines 26-28, the target excavation position determined by the excavation position determination section 12) and a target excavating trajectory (column 6 lines 28-30, the locus connecting the target excavation position and the current position are computed), wherein the target excavating trajectory comprises: insertion, dragging (column 6 lines 28-37, the locus connecting the target excavation position and the current position are computed using a line, an arc, a curve of higher orders and non-linear curve, etc, the excavator travels passing through target positions sequentially, inherently the excavator inserts into the target and drags along the locus), rotation (column 6 lines 47-59, at the excavating operations, the working machines are driven according to the deviation from the target angle, i.e., the working machines rotate from the current angle to the target angle), and lifting (column 7 lines 29-36, the excavator moves backwards up at the end of excavation); and 
controlling the excavator to excavate a material at the target excavating point along the target excavating trajectory (column 6 lines 32-37, Then, the target positions are obtained at every moment by specifying the speed pattern, and controls the accelerator 2 and steering cylinder 24 via the accelerator control value 21 and the steering valve 23 so that the excavator 3 travels passing through these plurality of target positions sequentially), comprising:
determining a target angle sequence for a base and an excavating arm of the excavator to excavate the material at the target excavating point along the target excavating trajectory (column 6 lines 47-59, the angle of each working machine is detected, and the working machines are driven according to the deviation from the target angle; column 6 lines 25-40, the target positions are obtained, and controls the accelerator and steering cylinder so that the excavator travels passing through these plurality of target positions sequentially, smooth steering is carried out, inherently, the excavator’s steering angles are determined), wherein the target angle sequence include a sequence of target angles of the base and the excavation arm at sampling points on the target excavating trajectory (column 6 lines 25-40, smooth steering is carried out, inherently, the excavator’s steering angles at sampling points are determined); and 
controlling rotation angles and displacements of the base and the excavating arm based on the target angle sequence (column 6 lines 55-59, the working machines are driven according to the deviation from the target angle; column 6 lines 32-37, the excavator travels passing through these plurality of target positions sequentially; figure 8 unit 130 travel along the locus, control steering and accelerator, inherently control rotation angles and displacements along the locus based on the target angle sequence).

Regarding claim 2. Takeda discloses The method according to claim 1, wherein a side of a body of the excavator is provided with a camera, and the camera captures the two-dimensional image (figure 1 units 7 and 8, column 4 lines 10-11, The excavator 3 is equipped with a visual sensor 30 (in this case, two cameras 7 and 8)) when the body is rotated to unload the material in a bucket (column 7 lines 60-61, executes the loading operation rotating the bucket out to the dump truck side; column 7 lines 4-6).

Regarding claim 3. Takeda discloses The method according to claim 2, wherein the camera is a binocular camera, and the two-dimensional image is a binocular image (figure 2); and 
the generating a three-dimensional model of the material pile based on the two-dimensional image comprises: 
performing image matching on the binocular image to obtain a parallax image of the binocular image (figure 3, figure 4, column 5 lines 5-12); 
generating a depth image of the material pile based on the parallax image (figure 5, column 5 lines 12-16); and 
performing three-dimensional reconstruction on the depth image to obtain the three-dimensional model of the material pile (figure 6, column 4 lines 11-12, two cameras 7 and 8 for recognizing overall three-dimensional shape (landform) of excavation object).

Regarding claim 5. Takeda discloses The method according to claim 1, wherein the controlling an excavator to excavate a material at the target excavating point along the target excavating trajectory further comprises: 
acquiring current angles of the base and the excavating arm from a base angle sensor and an excavating arm sensor of the excavator in real time (column 6 lines 55-59, the angle of each working machine is detected from the outputs of the working machine rotation angle sensor), and performing closed-loop control based on a size and a positive or negative characteristic of a difference between a current target angle in the target angle sequence and the current angles (column 6 lines 55-59, the working machines are driven according to the deviation from the target angle), so that the base and the excavating arm excavate the material at the target excavating point along the target excavating trajectory (column 7 lines 17-22, The automatic positioning control section 15 computes the travel locus between the target excavation position determined by the excavation position determination section 12 and the current position (Step 120), and controls driving of the accelerator 22 and the steering 24 so as to follow-up this locus (Step 130)).

Regarding claim 6. The same analysis has been stated in claim 1.

Regarding claim 7. The same analysis has been stated in claim 2.

Regarding claim 8. The same analysis has been stated in claim 3.

Regarding claim 10. The same analysis has been stated in claim 5.

Regarding claim 11. The same analysis has been stated in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 6247538 B1) in view of Singh et al. (US 6108949 A) and Ourselin et al. (US 20170065349 A1).
Regarding claim 4. Takeda discloses The method according to claim 1, wherein the analyzing the three-dimensional model to determine a target excavating point and a target excavating trajectory of the material pile comprises: 
selecting a target excavating point (figure 6, column 6 lines 26-28, the target excavation position determined by the excavation position determination section 12) and a target excavating trajectory (column 6 lines 28-30, the locus connecting the target excavation position and the current position are computed) based on the position of the candidate excavating point in the candidate excavating point set (column 5 lines 34-42, a greater amount of earth can be excavated, the position of the forefront convex part (protruding position) of the pile is computed, and this position is determined as the next excavation position; column 2 line 66 - column 3 line 6, a protruding position (tip of convex parts of the landform) of excavation object is identified, the amount of excavation each time can be increased).
However, Takeda does not explicitly disclose
discretizing the three-dimensional model to obtain an excavating point set; 
acquiring an excavating trajectory set of an excavating point in the excavating point set; 
selecting a candidate excavating point set based on the excavating trajectory set of the excavating point in the excavating point set; 
acquiring a material volume of a candidate excavating point in the candidate excavating point set; and 
the selecting is based on the material volume of the candidate excavating point in the candidate excavating point set.
Singh discloses
acquiring an excavating trajectory set of an excavating point in an excavating point set (column 4 lines 36-37, evaluating the trajectories achieved using candidate parameters for d and .alpha.); 
selecting a candidate excavating point set based on the excavating trajectory set of the excavating point in the excavating point set (abstract, choosing candidate excavations that meet geometric constraints of the machine and that are approximately within the boundaries of the region being excavated); 
acquiring a material volume of a candidate excavating point in the candidate excavating point set (abstract, based on … volume of material excavated, inherently, volume is acquired); and 
selecting a target excavating point and a target excavating trajectory based on the material volume of the candidate excavating point in the candidate excavating point set (abstract, evaluates the candidate excavations using a simulated model of a closed loop controller and by optimizing a cost function based on performance criteria such as volume of material excavated, energy expended, and time, to determine the optimal location and orientation of a bucket of an excavator to begin excavating the region; column 2 lines 13-19; column 4 lines 35-51, 56-67, The optimum starting position 94 and orientation .alpha. can be found by evaluating the trajectories achieved using candidate parameters for d and .alpha., using a forward simulation model of the closed loop controller that determines the trajectory of the work implement 102. The model of the closed loop controller predicts the trajectory of the bucket during each excavation stroke using the starting position 94 and orientation .alpha. of the bucket. To compare one set of candidate parameters with others, a quality value, Q, defined by a function may be used: Q=V(volume)*W(energy)*T(time). This example function quantifies the overall quality of the simulated trajectory. The example functions V, T, and W are dependent on volume swept, energy, and time required for digging, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takeda and Singh, to select the target excavating point and the target excavating trajectory based on the material volume, in order to implement an efficient excavation operation.
Ourselin discloses
discretizing a three-dimensional model to obtain a surgical insertion point set (abstract, providing the computer system with a three-dimensional representation of the skull; [0051] takes the mesh representation of the skull surface as the input and processes each vertex of the index, so that the sampling space and rate when searching for possible entry points are defined by the number and location of vertices in the skull model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takeda and Singh with the invention of Ourselin, to discretize the three-dimensional model to obtain the excavating point set, in order to provide more efficient distance calculation from a trajectory to the surface of material pile (Ourselin [0045]).

Regarding claim 9. The same analysis has been stated in claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488